DETAILED ACTION
Brief Summary
On June 4, 2020, a non-final Office action was mailed in which among other findings, claims 13-24 were rejected based on non-statutory double patenting over claims 13-24 of US Patent No. RE47,091 and claims 1, 3, 4, 7, 9, 10, 13, and 14 of US Patent No. 47,039; and claims 13-26 were rejected as being anticipated by Ko et al. (U.S. Pub. No. 2012/0044894).

On October 5, 2020, the Applicant filed their response to the June 4, 20202 Office action. That response included terminal disclaimers to overcome the double patenting rejections, amendments to claims, and arguments directed towards the outstanding rejections.

	On December 24, 2020 a non-final rejection was mailed in which among other findings, claims 13-17 and 20-24 were objected to for failure to comply with 37 CFR 1.173(b) and rejected under 35 USC § 251 for depending on a defective reissue declarations.

	On March 23, 2021, the Applicant filed their response to December 24, 2020 Office action. That response included 

Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed 3/23/21, with respect to the 251 rejections of claims 13-17 and 20-24 for being based on a defective reissue declaration have been fully considered and are persuasive.  The rejections of claims 13-17 and 20-24 have been withdrawn.
Specifically, in the prior Office action, the pending claims were rejected as being based on a defective reissue declaration which was filed on 9/4/18, however the applicant filed another declaration on 10/10/18 which is proper. 



Allowable Subject Matter
Claims 13-17 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach of suggest reporting a channel quality indicator (CQI) in response to receiving a CQI request including a carrier indicator (CI), wherein when the CQI request indicates the triggering of the aperiodic CQI reporting for one downlink CC the downlink CC is .
Ko, the which is seen as the closest reference, teaches reporting a CQI via an uplink in response to a CQI request, wherein the uplink is identified by a linkage with downlink CC. In the Applicant’s remarks filed 10/5/2020, the applicant distinguished the claims over Ko by persuasively arguing,
“However, while Ko discloses that CQI transmission may be performed non-periodically and that the UE transmits UL data using an UL CC linked to a corresponding DL CC, the relied upon portions of Ko disclose the UE identifying the UL CC based on a linkage to corresponding DL CC, whereas the claimed features recite that a downlink CC is identified by a linkage with an uplink CC. In other words, the relied upon portions of Ko teach the exact opposite of the claimed features. That is, as noted, the claimed features require that a downlink CC be identified by a linkage with an uplink CC. However, Ko teaches identifying the UL CC to perform the data transmission based on a linkage to a corresponding DL CC. Moreover, Ko fails to teach that a downlink CC is identified based on the “a UL CC information field” of paragraph [0158] of Ko that the Examiner relies on for teaching the carrier indicator (Cl) of the independent claims. Instead, Ko discloses that the DL CC is determined based on a DL CC information field. See e.g., Ko, [0158].”

See pages 7-8 of the Remarks filed 10/2/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992